Citation Nr: 0720119	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the benefit sought 
on appeal.

The veteran presented testimony before the Board via video 
conference in February 2007.  The transcript has been 
obtained and associated with the claims folder.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.  


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

In various written statements and in testimony at a February 
2007 video conference hearing, the veteran reported stressors 
associated with his PTSD.  He contends that in November 1966, 
while he was attached to the 79th Ordnance Detachment, a 
member of his unit committed suicide by hanging himself.  The 
veteran indicated that he witnessed the body being taken 
down.  He also asserts that he was subjected to rocket and 
mortar attacks, especially in February 1968, while performing 
his duties as a security guard at Tan Son Nhut air base.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Unites 
States Court of Appeals for Veterans Claims (Court) stated 
that the veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that, although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

It does not appear that the AOJ attempted to verify the 
stressor incidents described by the veteran by contacting the 
U.S. Army and Joint Services Records Research Center (JSSRC) 
(formerly United States Armed Services Center for Research of 
Unit Records (USASCRUR)).  Additionally, the veteran should 
be offered an opportunity to provide additional specific 
information that would permit searches regarding stressors.  
The veteran should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  The Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the National Archives and Records 
Administration (NARA).  

If a claimed stressor is verified, the veteran should be 
afforded an additional VA examination to determine if the 
claimed PTSD is related to a verifiable stressor.

Ongoing VA medical records pertinent to the issue should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, this case is REMANDED for the following:

1.  Treatment records from the Providence 
VA medical center dating since June 2006 
should be obtained.

2.  The AOJ should also ask the veteran 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of firebases or individuals involved in 
the events.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he says he 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

3.  The AOJ should attempt to verify the 
claimed stressors of seeing a member of 
his unit who committed suicide by hanging 
himself in November 1966, while he was 
attached to the 79th Ordnance Detachment; 
and of mortar and rocket attacks at Tan 
Son Nhut air base in February 1968, 
through official sources including JSSRC 
and, if necessary, from NARA.  
Verification of any additional stressors 
for which sufficient information is 
provided should also be attempted.

4.  If, and only if, a stressor is 
verified, the veteran should then be 
afforded a VA examination with claims 
file review to determine whether he 
suffers from PTSD as a result of the 
verified stressor. 

5.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the PTSD claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  Appropriate time is to be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



